Title: From Thomas Jefferson to Elizabeth House Trist, 1 July 1801
From: Jefferson, Thomas
To: Trist, Elizabeth House


               
                  Dear Madam
                  Washington July 1. 1801.
               
               Your favor of the 13th. is duly recieved. I have not yet had a good opportunity of speaking with mr Gallatin on the subject of mr Fowler; but it shall be done; and whatsoever the justice due to others may permit, will with pleasure be yielded to your wishes. I must observe at the same time that such is the effect of our conciliation plan, & so strongly has it operated on the minds of our former adversaries, that not one of them has refused to continue in service under the new administration. there has not been one single resignation from them: and as our principles do not admit much removal, the vacancies are few in proportion to the candidates. in truth it is the case of one loaf, and ten men wanting bread.
               I hear every now & then from our friend Hawkins. he is doing a great deal of good among the Creeks. they are beginning to spin, weave, raise stock, to carry beef, butter & cheese to market, to inclose their grounds, use the plough, work at the smith’s & carpenter’s trade &c . he is really acting for them as a father for his children. I have been very much pleased to hear these accounts of him lately, because at one time some unfavorable things were listened to.
               I presume that by this time you have learnt some of the farmer’s cares. they are so various & serious as any, and more interesting. within four weeks I shall be able to see what sort of a farming family you make. present my neighborly respects to mr & mrs Trist, & accept yourself assurances of my constant & affectionate esteem.
               
                  
                     Th: Jefferson
                  
               
            